 Case: 2:20-cv-06263-MHW-KAJ Doc #: 1 Filed: 08/07/20 Page: 1 of 16 PAGEID #: 1




                       IN THE UNITED STATES DISTRICT COURT
                    FOR THE WESTERN DISTRICT OF PENNSYLVANIA

                                                  :
                                                  :
YOLANDA JONES, individually and on                :   Civil Action No.: 2:20-cv-1180
behalf of all persons similarly situated,         :
                                                  :   Complaint— Class Action
                 Plaintiff,                       :
                                                  :   Jury Trial Demanded
           v.
                                                  :
LEXISNEXIS RISK SOLUTIONS, INC.,                      ELECTRONICALLY FILED
                                                  :
and KROLL FACTUAL DATA, INC.,                     :
                                                  :
                 Defendants.                      :



                                 CLASS ACTION COMPLAINT

           COMES NOW the Plaintiff, Yolanda Jones (“Plaintiff”), by counsel, and as for her

Complaint against Defendants LexisNexis Risk Solutions, Inc. (LexisNexis”) and Kroll Factual

Data, Inc. (“Kroll”), she states as follows:

                                 PRELIMINARY STATEMENT

           1.    This is an action for statutory, actual, and punitive damages, costs, and attorney

fees brought pursuant to 15 U.S.C. § 1681e(b) of the Fair Credit Reporting Act (“FCRA”).

           2.    LexisNexis prepares and furnishes consumer reports that include civil judgments

and tax liens. It diligently collects the initial entry of these judgments and liens, however when a

later event occurs with respect to those records (for example, when a judgment is satisfied or a lien

is withdrawn or released), LexisNexis does not collect the subsequent disposition of that judgment

or lien.

           3.    Kroll purchases records from Lexis– including the record regarding the Plaintiff –

despite knowing of the problems and failures of the LexisNexis record collection procedures. Kroll

does not take adequate steps to verify that records it purchases from LexisNexis are accurate.
 Case: 2:20-cv-06263-MHW-KAJ Doc #: 1 Filed: 08/07/20 Page: 2 of 16 PAGEID #: 2




        4.     Both LexisNexis, as the originating consumer reporting agency (“CRA”), and

Kroll, as the Reseller CRA, have statutory obligations to use reasonable procedures to ensure the

maximum possible accuracy of their reports. 15 U.S.C. § 1681e(b). Neither uses such procedures.

Accordingly, both Defendants are liable to Plaintiff and the Class under the FCRA.


                                          JURISDICTION

        5.     The Court has jurisdiction under 28 U.S.C. § 1331 and 28 U.S.C. § 1681p.

        6.     LexisNexis and Kroll regularly do business here. LexisNexis furnished the report

regarding the Plaintiff (and others regarding Kroll reported consumers).

        7.     Kroll does business from its office in Pittsburgh, where its parent company, CBC

Innovis, is headquartered.

                                            PARTIES

        8.     Plaintiff is a natural person and a “consumer” as defined by § 1681a(c) of the

FCRA.

        9.     Defendant Lexis Nexis is a “consumer reporting agency” as defined in 15 U.S.C.

§1681a(f).

        10.    LexisNexis is regularly engaged in the business of assembling, evaluating, and

dispersing information concerning consumers for the purpose of furnishing consumer reports, as

defined in 15 U.S.C. § 1681a(d), to third parties.

        11.    Defendant Kroll is a corporation with a principal place of business in Pittsburgh,

Pennsylvania. Kroll is a “consumer reporting agency” as defined in 15 U.S.C. §1681a(f).

        12.    Kroll is regularly engaged in the business of assembling, evaluating, and dispersing

information concerning consumers for the purpose of furnishing consumer reports, as defined in

15 U.S.C. § 1681a(d), to third parties.


                                                 2
 Case: 2:20-cv-06263-MHW-KAJ Doc #: 1 Filed: 08/07/20 Page: 3 of 16 PAGEID #: 3




                                  FACTUAL ALLEGATIONS

A.     Defendant LexisNexis’s Procedures

       13.     LexisNexis affirmatively seeks out and purchases public records data, including tax

liens and civil judgments, to include this derogatory information in the credit reports it sells.

       14.     LexisNexis proactively gathers and disseminates this derogatory information even

though there is nothing in the FCRA that affirmatively requires it to do so.

       15.     For years, LexisNexis was the exclusive CRA provider of tax lien and civil

judgment information that was included on credit reports issued by the “Big 3” credit bureaus,

Experian, Equifax, and TransUnion.

       16.     The Big 3 hid LexisNexis’ involvement in the reporting of public records, and until

recently did not disclose to consumers that LexisNexis was the entity that collected tax liens and

civil judgments for inclusion in credit reports.

       17.     The public record information provided to the Big 3 by LexisNexis was frequently

inaccurate and out-of-date.

       18.     In 2015, the Big 3 CRAs entered into a multi-state settlement agreement with over

30 state attorneys general that attempted to alleviate some of the accuracy issues with respect to

the reporting of tax liens and civil judgments.

       19.     In 2017, pursuant to that settlement, the Big 3 agreed to only report public records

if they were updated every 90 days.

       20.     In 2018 and 2019, the Big 3 went a step further, and agreed to stop completely

reporting public records and tax liens as part of three nationwide class actions settlements. Clark



                                                   3
    Case: 2:20-cv-06263-MHW-KAJ Doc #: 1 Filed: 08/07/20 Page: 4 of 16 PAGEID #: 4




v. Trans Union, LLC, Case No. 3:15-cv-00391 (E.D. Va.); Clark v. Experian Info. Sols., Inc., No.

3:16-cv-00032 (E.D. Va.); Thomas et al. v. Equifax Information Services, LLC, Case No. 3:18-cv-

00684-MHL (E.D. Va.).

         21.   LexisNexis, however, has decided to take advantage of the Big 3’s decision to stop

selling LexisNexis’s data by marketing public record credit reports under its own brand.

         22.   LexisNexis has issued marketing materials targeted at lenders and creditors

regarding the purported “negative consequences” of not having tax lien and civil judgment

information included in credit reports. 1

         23.   LexisNexis markets its “RiskView Liens and Judgment Report” as providing the

information no longer provided by the Big 3: “After the removal of liens and judgments data from

credit reporting agencies, companies found themselves in need of other data sources to support

their models. Learn how LexisNexis® Risk Solutions offers a product that provides liens and

judgments so that credit models don’t have to be recalibrated or altered.” 2

         24.   Of course, LexisNexis does not disclose in its marketing materials that the

inaccuracies in its data are the reason why the Big 3 stopped reporting civil judgments and tax

liens.

         25.   LexisNexis uses automated procedures and, in some instances, inexpensive

“independent-contractor” (work from home) vendors to collect information regarding judgments

and tax liens that undergo little, if any, meaningful quality control.




1
  See LexisNexis, Liens and Judgments Impact Report, available at
https://solutions.risk.lexisnexis.com/Liens-Judgments-Impact-Report (last accessed August 7,
2020)
2
  See LexisNexis, Presentation, available at https://risk.lexisnexis.com/insights-
resources/presentation/navigating-the-new-environment-for-liens-and-judgments (last accessed
August 7, 2020)

                                                  4
 Case: 2:20-cv-06263-MHW-KAJ Doc #: 1 Filed: 08/07/20 Page: 5 of 16 PAGEID #: 5




       26.     As a matter of common policy, LexisNexis does not adequately update tax lien or

judgment disposition information when a civil judgment or tax lien is satisfied.

       27.     For example, in litigation against Experian, which obtained its records from

LexisNexis, the data analyzed showed an average delay in obtaining and reporting civil judgment

status updates at 77 months, and in South Carolina, lien updates took an average of 243.5 days

between the time the disposition update was recorded in the public record and the date that

Experian eventually obtained it.

       28.     LexisNexis fails to update dispositions (satisfactions, vacaturs, withdraws, appeals

and dismissals) because it is more expensive to do so than to use its current inadequate procedures.

Updating records to appropriately reflect satisfactions would require a much more rigorous set of

procedures to collect those records and update the original records than LexisNexis currently

employs. Implementing those procedures would require further has invested in the collection

process and in LexisNexis’s procedures for updating its data. For example, while cases are filed

in sequential order and thus assigned indexable case numbers, later dispositions typically are filed

under the original case number. LexisNexis would have to gather these records on a timely and

basis, and then use advanced processes to assign the later-filed dispositions to the corresponding

original judgment or lien.

       29.     Similarly. LexisNexis often cannot obtain full personally identifying information

(full name, date of birth, social security number, address, etc.) from online reviews of publicly

available Internet docket indices, which is how it obtains its records. Instead, LexisNexis would

have to obtain the actual court or use electronic sources which are not available on the Internet to

obtain more detailed information.      Because it fails to obtain full identifying information,

LexisNexis frequently attributes records to the wrong consumers.



                                                 5
 Case: 2:20-cv-06263-MHW-KAJ Doc #: 1 Filed: 08/07/20 Page: 6 of 16 PAGEID #: 6




       30.     Thus, LexisNexis published public records data that it knew would be inaccurate if

a release, satisfaction, dismissal, vacatur or appeal had occurred. LexisNexis relies on consumers

to clean up their own files via the dispute process after learning of the inaccuracy, rather than

paying to have these dispositions collected in a manner that would ensure accuracy in the first

instance.

       31.     LexisNexis has known about its inadequate procedures for years. In addition to

being aware of lawsuits filed related to the quality of its records, LexisNexis has also gained this

knowledge through disputes received from consumers, including disputes sent directly to

LexisNexis by consumers and disputes received from the Big 3 and other credit bureaus in

instances where a consumer disputed their public record with the credit bureau directly.

       32.     The methods and processes used by LexisNexis to gather releases, satisfactions,

vacaturs, and dismissals have been materially the same for the previous five years.

       33.     At all times pertinent to this Complaint, LexisNexis’ unlawful conduct regarding

the collection of disposition information was willful and carried out in reckless disregard for

consumers’ rights as set forth under the FCRA.

       34.     By way of example only, and without limitation, LexisNexis’s conduct was willful

because it was intentionally accomplished through intended procedures; it had knowledge of its

violation through other lawsuits in other jurisdictions but it did nothing to rectify the problem, and

because it was motivated by placing LexisNexis’ financial interests above the interests of

consumers in accurate reporting. LexisNexis believed that its reporting derogatory credit

information about tax liens and judgments was of greater economic value to its paying customers

than “disposition” information that demonstrated that the debt was no longer owed.

       35.     As a result of LexisNexis’s conduct, Plaintiff and the putative class members



                                                  6
 Case: 2:20-cv-06263-MHW-KAJ Doc #: 1 Filed: 08/07/20 Page: 7 of 16 PAGEID #: 7




suffered particularized and concrete injuries, including damage to their reputations, reductions to

their credit scores, and increased risks that they would be denied credit.

         B.    Defendant Kroll’s Procedures

         36.   Kroll boasts that it is a “trusted provider of credit, risk mitigation, flood, and

verification services to the mortgage industry.”

         37.   Kroll provides “tri-merge” credit reports for mortgage loan applications in which it

purchases, reorganizes and compiles and then resells consumer credit files it purchases form the

Big-3.

         38.   Now, and during the class period, Kroll has added a fourth credit report – the

LexisNexis “Riskview” report, which contains judgment and tax lien information.

         39.   Kroll purchases and resells the LexisNexis report because it is less expensive than

Kroll searching and compiling judgment and lien information directly. It is also less expensive

than Kroll obtaining information from more accurate sources.

         40.   Kroll has long been a member of the industry group Consumer Data Industry

Association (“CDIA”), as have been LexisNexis as well as Kroll’s parent company, the fourth

largest national credit reporting agency, CBC Innovis.

         41.   Further, Kroll’s management reads and reviews legal and other industry

developments and regularly attend seminars and trade events put on by the CDIA.

         42.   As a result of all of its regular review and industry participation, Kroll was aware

of the Attorneys General actions and then settlements with the Big-3 regarding their reporting of

the LexisNexis reports.

         43.   As a result of all of its regular review and industry participation, Kroll was aware

of the national class actions and then settlements with the Big-3 regarding their reporting of the



                                                   7
 Case: 2:20-cv-06263-MHW-KAJ Doc #: 1 Filed: 08/07/20 Page: 8 of 16 PAGEID #: 8




LexisNexis reports.

       44.     Kroll is aware that even its parent, CBC Innovis, remains in class action litigation

regarding its continued use of the inaccurate LexisNexis reports.

       45.     Kroll is also aware of all of this because the Big-3 have ceased selling public

records within their reports and LexisNexis had to explain why.

       46.     Notwithstanding all of this notice, Kroll has resold LexisNexis reports without

sufficient independent investigation, audits, research or review to ensure that LexisNexis had

somehow corrected the gross inaccuracies that caused the Big-3 to cease reporting its data.

       47.     By way of example only, and without limitation, Kroll’s conduct was willful

because it was intentionally accomplished through intended procedures; it had knowledge of its

violation through other lawsuits in other jurisdictions but it did nothing to rectify the problem, and

because it was motivated by placing its financial interests above the interests of consumers in

accurate reporting. Kroll believed that its reporting derogatory credit information about tax liens

and judgments was of greater economic value to its paying customers than “disposition”

information that demonstrated that the debt was no longer owed.

       48.     As a result of Kroll’s conduct, Plaintiff and the putative class members suffered

particularized and concrete injuries, including damage to their reputations, reductions to their

credit scores, and increased risks that they would be denied credit.

       C.      Plaintiff’s Experience

       49.     On January 12, 2017, Tower Loan of Collins filed a case against Plaintiff in the

Justice Court for Covington County, Mississippi.

       50.     The Court ruled in favor of Tower Loan of Collins and a judgment was entered

against Plaintiff on April 19, 2017.



                                                  8
 Case: 2:20-cv-06263-MHW-KAJ Doc #: 1 Filed: 08/07/20 Page: 9 of 16 PAGEID #: 9




       51.     The judgment was satisfied and paid in full on October 23, 2017.

       52.     In 2018, Plaintiff applied for a mortgage with a local lender, Peoples Bank.

       53.     As part of that loan application process, the lender purchased a credit report from

Kroll. That report was dated August 8, 2018.

       54.     The Kroll report contained a LexisNexis Riskview report showing the Tower Loan

judgment still as unpaid and unsatisfied. This was inaccurate.

       55.     Plaintiff then also obtained a copy of her LexisNexis file in May 2020.

       56.     Even as late as May 2020, LexisNexis still neglected to report the case status or the

satisfaction date. Thus, LexisNexis’ reporting of the civil judgment remained misleading and

incomplete.

       57.     Plaintiff disputed LexisNexis’ misreporting. Plaintiff informed LexisNexis that the

public record was satisfied.

       58.     Despite such notice, LexisNexis failed to conduct a reasonable investigation.

       59.     LexisNexis provided its investigation results to Plaintiff dated May 28, 2020.

LexisNexis refused to update its reporting of the civil judgment despite Plaintiff’s dispute and the

Court’s entry of satisfaction over two years prior.

       60.     Instead, LexisNexis generated its dispute response and did not make material

changes to its reporting of the civil judgment.

       61.     Upon information and belief, LexisNexis continues to report the civil judgment

without a case status or satisfaction date. This reporting is misleading because it does not reflect

the accurate status of the record at the time of the report, and causes creditors to believe Plaintiff

never paid the judgment against her.




                                                  9
Case: 2:20-cv-06263-MHW-KAJ Doc #: 1 Filed: 08/07/20 Page: 10 of 16 PAGEID #: 10




                              CLASS ACTION ALLEGATIONS

       62.     Plaintiff brings this action pursuant to Fed. R. Civ. P. 23(b)(3) against LexisNexis

on behalf of the following class (the “LexisNexis Class”):

       All natural persons who: (i) were the subject of a civil judgment and/or tax lien
       recorded in any court clerk’s office or court in the United States (ii) where the
       judgment or lien appeared within a Kroll Factual Data or CBC Innovis consumer
       report dated within the five year period preceding the filing date of this Complaint,
       and (iii) where the public record filing of the related governmental agency indicated
       that the civil judgment or tax lien had been satisfied, vacated, dismissed, released
       or withdrawn on a date at least 30 days prior to the date of the consumer report.

       Excluded from the class are all persons who have signed a written release of their
       claim, counsel in this case, and the Court and its employees.


       63.     Plaintiff brings this action pursuant to Fed. R. Civ. P. 23(b)(3) against Kroll on

behalf of the following class (the “Kroll Class”):

       All natural persons who: (i) were the subject of a civil judgment and/or tax lien
       recorded in any court clerk’s office or court in the United States (ii) where the
       judgment or lien appeared within a Kroll Factual Data consumer report dated within
       the five year period preceding the filing date of this Complaint, and (iii) where the
       public record filing of the related governmental agency indicated that the civil
       judgment or tax lien had been satisfied, vacated, dismissed, released or withdrawn
       on a date at least 30 days prior to the date of the consumer report.

       Excluded from the class are all persons who have signed a written release of their
       claim, counsel in this case, and the Court and its employees.
       .

       64.     Numerosity. The class members are so numerous that joinder of all is impractical.

Although the precise number of class members is known only to Defendants there are hundreds of

thousands of recorded tax liens and civil judgments nationwide and Kroll is one of the largest tri-

merge, and mortgage report CRAs nationally.

       65.     The names and addresses of the class members are identifiable through documents

maintained by Defendants and CBC Innovis, and through public entities that maintain civil



                                                10
Case: 2:20-cv-06263-MHW-KAJ Doc #: 1 Filed: 08/07/20 Page: 11 of 16 PAGEID #: 11




judgement and tax lien information.

          66.   Civil judgement and tax lien data can be compared to Defendants’ data to ascertain

which consumers would meet the definition of the classes above.

          67.   Existence and Predominance of Common Questions of Law and Fact. Common

questions of law and fact exist as to all members of the class, and predominate over the questions

affecting only individual members. The common legal and factual questions include, among

others:

          a.    Whether Defendants adopted procedures that collected and reported updates to

liens that were less systematic and effective than those it used to initially collect and report the

liens and civil judgments;

          b.    Whether this conduct constituted a violation of the FCRA; and

          c.    Whether the violation was negligent, reckless, knowing, or intentionally committed

in conscious disregard of the rights of Plaintiff and the putative class members.

          68.   Typicality. Plaintiff’s claims are typical of the claims of each class member, which

all arise from the same operative facts and are based on the same legal theories. Plaintiff, as every

putative class member, alleges a violation of the same FCRA provision, 15 U.S.C. § 1681e(b).

This claim challenges the credit reporting procedures of Defendants and does not depend on any

individualized facts. Each Defendant’s notice and knowledge of the challenged reporting problem

is the same for Plaintiff, as for the putative class.

          69.   Adequacy. Plaintiff will fairly and adequately protect the interests of the class.

Plaintiff has retained counsel experienced in handling actions involving unlawful practices against

consumers and class actions. Neither Plaintiff nor his counsel have any interests that might cause

them not to vigorously pursue this action. Plaintiff is aware of his responsibilities to the putative



                                                   11
Case: 2:20-cv-06263-MHW-KAJ Doc #: 1 Filed: 08/07/20 Page: 12 of 16 PAGEID #: 12




class and has accepted such.

        70.        Predominance and Superiority. Questions of law and fact common to the class

members predominate over questions affecting only individual class members, and a class action

is superior to other available methods for the fair and efficient adjudication of the controversy.

Each Defendant’s conduct described in this Complaint stems from common and uniform practices,

resulting in common violations of the FCRA. Members of the classes do not have an interest in

pursuing separate actions against LexisNexis or Kroll, as the amount of each class member’s

individual claim is small compared to the expense and burden of individual prosecution. Class

certification also will obviate the need for unduly duplicative litigation that might result in

inconsistent judgments concerning Defendant’s practices. Moreover, management of this action

as a class action will not likely present any difficulties. In the interests of justice and judicial

efficiency, it would be desirable to concentrate the litigation of all class members’ claims in a

single forum.

        71.        This action should be maintained as a class action because the prosecution of

separate actions by individual members of the class would create a risk of inconsistent or varying

adjudications with respect to individual members which would establish incompatible standards

of conduct for the parties opposing the class, as well as a risk of adjudications with respect to

individual members which would as a practical matter be dispositive of the interests of other

members not parties to the adjudications or substantially impair or impede their ability to protect

their interests.

                                       CAUSES OF ACTION

                                           COUNT I
                                      15 U.S.C. § 1681e(b)
                Class Action Claim on behalf of Plaintiff and the LexisNexis Class



                                                 12
Case: 2:20-cv-06263-MHW-KAJ Doc #: 1 Filed: 08/07/20 Page: 13 of 16 PAGEID #: 13




       72.     Plaintiff incorporates by reference all preceding paragraphs as alleged above.

       73.     Defendant LexisNexis violated 15 U.S.C. § 1681e(b) by failing to establish or to

follow reasonable procedures to assure maximum possible accuracy in the preparation of the

consumer reports it furnished regarding Plaintiff and the LexisNexis class members.

       74.     As a result of Defendants’ misconduct, Plaintiff and putative class members

suffered damages to their reputations, reductions to credit scores, increased risk of credit denial

and other concrete actual harm.

       75.     Defendant LexisNexis’ violation of 15 U.S.C. § 1681e(b) was willful, rendering it

liable pursuant to 15 U.S.C. § 1681n. In the alternative, LexisNexis was negligent, entitling

Plaintiff to recover under 15 U.S.C. § 1681o.

       76.     Plaintiff and the LexisNexis class members are entitled to recover statutory

damages, punitive damages, costs, and attorneys’ fees from Defendants in an amount to be

determined by the Court pursuant to 15 U.S.C. § 1681n.

                                        COUNT II
                                   15 U.S.C. § 1681e(b)
                Class Action Claim on behalf of Plaintiff and the Kroll Class

       77.      Plaintiff incorporates by reference all preceding paragraphs as alleged above.

       78.     Defendant Kroll violated 15 U.S.C. § 1681e(b) by failing to establish or to follow

reasonable procedures to assure maximum possible accuracy in the preparation of the consumer

reports it furnished regarding Plaintiff and the Kroll class members.

       79.     As a result of Defendants’ misconduct, Plaintiff and putative class members

suffered damages to their reputations, reductions to credit scores, increased risk of credit denial

and other concrete actual harm.




                                                13
Case: 2:20-cv-06263-MHW-KAJ Doc #: 1 Filed: 08/07/20 Page: 14 of 16 PAGEID #: 14




       80.     Defendant Kroll’s violation of 15 U.S.C. § 1681e(b) was willful, rendering it liable

pursuant to 15 U.S.C. § 1681n. In the alternative, Kroll was negligent, entitling Plaintiff to recover

under 15 U.S.C. § 1681o.

       81.     Plaintiff and the Kroll class members are entitled to recover statutory damages,

punitive damages, costs, and attorneys’ fees from Defendants in an amount to be determined by

the Court pursuant to 15 U.S.C. § 1681n.

                                          COUNT III
                              15 U.S.C. § 1681i against LexisNexis
                                       Individual Claim

       82.     Plaintiff incorporates by reference all preceding paragraphs as alleged above.

       83.     LexisNexis violated multiple sections of 15 U.S.C. § 1681i, including but not

limited to: (1) failing to conduct a reasonable reinvestigation to determine whether the disputed

information was inaccurate and record the current status of the disputed information in violation

of § 1681i(a)(1); (2) failing to review and consider all relevant information from Plaintiff in

violation of §1681i(a)(4); (3) failing to promptly modify the disputed inaccurate item of

information upon a lawful reinvestigation of § 1681i(a)(5)(A).

       84.     As a result of LexisNexis’s misconduct, Plaintiff has suffered damages to her

reputation, reductions to credit scores, and increased risk of credit denial along with emotional

distress, including frustration, anger, worry, and embarrassment.

       85.     Defendants’ violation of 15 U.S.C. § 1681i was willful, rendering Defendant liable

pursuant to 15 U.S.C. § 1681n. In the alternative, LexisNexis was negligent, entitling Plaintiff to

recover under 15 U.S.C. § 1681o.




                                                 14
Case: 2:20-cv-06263-MHW-KAJ Doc #: 1 Filed: 08/07/20 Page: 15 of 16 PAGEID #: 15




       86.     Plaintiff is entitled to recover actual and/or statutory damages, punitive damages,

costs, and attorneys’ fees from LexisNexis in an amount to be determined by the Court pursuant

to 15 U.S.C. §§ 1681n, o.

                                     PRAYER FOR RELIEF

       WHEREFORE, Plaintiff asks for judgment against the Defendants, for class certification

as pled; for statutory and punitive damages for herself and each member of the LexisNexis Class

for Count One; for statutory and punitive damages for herself and each member of the Kroll Class

for Count Two; for actual, statutory and punitive damages for herself against LexisNexis pursuant

to Count Three; for equitable and injunctive relief; and for attorneys’ fees and costs and such other

specific or general relief the Court does find just and appropriate.

                                         JURY DEMAND

       Plaintiff hereby requests and demands a trial by jury.

 Dated: August 7, 2020                             Respectfully submitted,

                                                   BERGER MONTAGUE PC

                                                   /s Sarah R. Schalman-Bergen
                                                   Sarah R. Schalman-Bergen (PA 206211)
                                                   1818 Market Street, Suite 3600
                                                   Philadelphia, PA 19103
                                                   (215) 875-3053
                                                   (215) 875-4604 (Facsimile)
                                                   sschalman-bergen@bm.net

                                                   E. Michelle Drake (pro hac vice to be filed)
                                                   BERGER MONTAGUE PC
                                                   43 SE Main Street, Suite 505
                                                   Minneapolis, MN 55414
                                                   Phone: (612) 594-5999
                                                   Fax: (612) 584-4470
                                                   emdrake@bm.net




                                                 15
Case: 2:20-cv-06263-MHW-KAJ Doc #: 1 Filed: 08/07/20 Page: 16 of 16 PAGEID #: 16




                                        Leonard A. Bennett (pro hac vice to be filed)
                                        Craig C. Marchiando (pro hac vice to be filed)
                                        CONSUMER LITIGATION
                                        ASSOCIATES, P.C.
                                        763 J. Clyde Morris Blvd., Suite 1-A
                                        Newport News, VA 23601
                                        Telephone: (757) 930-3660
                                        Facsimile: (757) 930-3662
                                        Email: lenbennett@clalegal.com
                                        Email: craig@clalegal.com

                                        Kristi C. Kelly, Esq., (pro hac vice to be filed)
                                        KELLY GUZZO, PLC
                                        3925 Chain Bridge Road, Suite 202
                                        Fairfax, VA 22030
                                        (703) 424-7572
                                        (703) 591-0167 Facsimile
                                        Email: kkelly@kellyguzzo.com

                                        Attorneys for Plaintiff and the Proposed Class




                                      16
